Title: From George Washington to Brigadier General William Maxwell, 7 May 1778
From: Washington, George
To: Maxwell, William


                    
                        Sir,
                        [Valley Forge, 7 May 1778]
                    
                    The detachment under your comd is designed to answer the following purposes—become a security to this Camp, & the Country between the Schuylkill & Delaware. interrupt the communication with Philadelphia—obtain intelligence of the motion, and designs of the enemy—and, aided by the Militia, prevent small parties of the Enemy from patrolling, to cover the market people; whilst large Parties, especially if any attempt should be made on this side the Delaware to destroy the Vessels above Bristol, are to be harrassed as much as possible, till notice there of can be communicated to me.
                    Our parties of foot & horse betwn the Rivers, are to be under your commd & to form part of your detachment. which had best not be stationary, that the enemy may be less able to comprehend the design, or take advantage of your situation which at all times—& in all places should be guarded against surprizes. On Monday se’nnight you are to Return.
                    As great complaints have been made of the disorderly conduct of the Parties which have been sent toward the enemys lines, it is expected  that you will be very attentive in preventing abuses of the like nature, and will enquire how far the complaints already made, are founded in justice.
                    You will make particular enquiry into, and obtain the most authentic testimony of the conduct of the British Troops toward the Militia under the comd of Brigr Genl Lacey on the  Instt that if the facts alledged be true a proper representation of it may he made to the Comr in chief of the British Troops. Given under my hand at head Qrs Valley-forge this 7th day of May 1778
                    
                        Go: Washington
                    
                